Citation Nr: 1331143	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  03-258 89A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a concussion disorder.

3.  Entitlement to service connection for vertigo,

4.  Entitlement to service connection for a vocal cord condition.

5,  Entitlement to compensation under 38 U.S.C.A. § 1151 for hyperthyroidism/Grave's disease.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for incisional hernia.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for glaucoma.

8.  Entitlement to a compensable rating prior to April 23, 2011, and greater than 20 percent after April 23, 2011 for a bilateral hearing loss disorder. 

9.  Entitlement to an increased rating for otitis media, right ear, currently evaluated as 10 percent disabling. 

10.  Entitlement to an increased rating for status post (SP) right inguinal hernia repair, currently evaluated as 0 percent disabling. 

11.  Entitlement to an increased rating for a perforated tympanic membrane, right ear, currently evaluated as 0 percent disabling. 

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from April 1957 to April 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In April 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

In September 2013, the Board was notified by the RO that the Veteran died in August 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  A notification of death letter associated with his Virtual VA paperless claims file shows that his date of death was August 31, 2013.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals   

Department of Veterans Affairs


